                            IN THE UNITED ST ATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


RHEA LYNN WELLS,

               Plaintiff,                            Case No. 6: 17-cv-01895-AA

        vs.                                          ORDER GRANTING PLAINTIFF'S
                                                     UNOPPOSED MOTION FOR
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Rhea Lynn Wells brought this action seeking review of the Commissioner's final

decision denying her application for Supplemental Security Income under the Social Security

Act. The Court reversed the Commissioner's decision, remanded the case for an award of

benefits, and entered Judgment on May 14, 2019.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel's hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
       Plaintiff's Unopposed Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby

GRANTED, and Plaintiff's counsel is awarded $14,806.00 in attorney's fees under 42 U.S.C. §

406(b). This award represents 25% of Plaintiff's retroactive benefits. When issuing the§ 406(b)

check for payment to Plaintiff's attorney, the Commissioner is directed to send the full amount

awarded by the Court, less any applicable processing or user fees prescribed by statute, to

Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street,

Eugene, Oregon 97401. Any amount withheld after all administrative and court attorney fees are

paid should be released to the claimant.



       IT IS SO ORDERED this      5        day of/)<fl;-R 11A&Y2019.




                                                    ANN AIKEN
                                                    United States District Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6: 17-cv-0 1895-AA
Page 2 of2
